PER CURIAM:
John D. Horton appeals the district court’s order dismissing his action alleging false imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Horton v. United States, No. 4:07-cv-00016-H, 2007 WL 3256873 (E.D.N.C. Nov. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.